Citation Nr: 1204852	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was provided a Travel Board hearing in September 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has bilateral hearing loss that is causally related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for bilateral hearing loss if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).

Medical evidence of a 'chronic' disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he incurred bilateral hearing loss in service, particularly due to exposure to noise from working on the flight deck as an Aviation Structural Mechanic and as a Landing Signalman.  A review of the record shows that he served in this capacity and noise exposure has been conceded.  See e.g. DD Form 214N.  It is therefore conceded that he was exposed to such noise.

A review of the Veteran's service treatment records discloses no complaints or diagnosis of hearing loss.  On the Veteran's entrance examination in February 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
10

On the audiologic examination in August 1974, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
5
5
5
5
LEFT
10
5
5
5
10
10
The note associated with this audiogram notes that the Veteran's occupation was "line" and that with respect to noise exposure he worked around jet engines.  The note does not assess bilateral hearing loss.  

On the Veteran's separation examination in May 1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
20
15
20
15
25
LEFT
20
15
10
20
20
15

Of record is a March 2008 VA audiology consultation note.  At this time, the Veteran reported a gradual onset of hearing loss for both ears that he first noticed while serving in the Navy.  The note documents a history of noise exposure in service, and that the Veteran denied any history of ear infection, ear surgery, familiar hearing loss or prior use of hearing aids.  Bilateral hearing loss was assessed.  

In October 2008 the Veteran was afforded a VA examination in furtherance of substantiating his claim.   On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
60
60
LEFT
15
20
50
60
55

Pure tone averages were 46.25 for the right ear and 46.55 for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  This shows bilateral hearing loss to an extent qualifying as a disability for VA purposes.  38 C.F.R. § 3.385.

At this time, the Veteran reported military noise exposure as an aviation structural mechanic and landing signalman while working on the flight line and flight deck.  He reported that hearing protection was usually worn during military service.  He also reported a positive history of civilian occupational noise exposure as a boat captain for 2 years from boat engine noise, as well as shipyard noise for 18 years.  He related that hearing protection was usually worn in this capacity.  He denied recreational noise exposure.  

Based upon a review of the claims file and examination of the Veteran, the examiner concluded that the Veteran's currently diagnosed bilateral hearing loss was not attributable to service.  In support of this conclusion, the examiner referenced the service treatment records showing hearing within normal limits as well as medical literature stating that noise-induced hearing loss occurred at the time of exposure, not after the nose had ceased.  However, tinnitus (for which service connection was granted in the November 2008 rating decision) was found to be attributable to service, based notably upon the significant threshold shift in service demonstrated by the entrance and separation audiograms.  The examiner felt that this indicated some cochlear damage.

In a June 2009 statement the Veteran offered some reasons for disagreeing with the denial of this claim.  He noted that a review of his entrance and separation audiograms showed "hearing loss in all frequencies" and that he had hearing loss in service which continued to deteriorate.  He noted the medical literature referenced by the VA examiner and contended that it supported his claim as this threshold shift represented hearing loss.  

Of record is an October 2011 opinion from a VA audiologist.  The opinion notes that the physician reviewed the Veteran's entrance and separation examination reports, which the physician noted showed a "hearing loss."  The physician noted that the Veteran worked in aviation while in service and that the Veteran appeared to have sustained a hearing loss during service.  Accordingly, the physician concluded that it "seem[ed] likely that his hearing impairment was related to [in-service] noise exposure."

In September 2011 the Veteran testified before the Board.  At this time, he related that during his separation examination that he had actually failed his first audiogram and was afforded another, which he "mysteriously" passed.  He reiterated his history of in-service noise exposure, as outlined above.  With respect to post-service noise exposure, he testified that he always wore hearing protection.  He contended that his hearing loss began in service and was attributable to noise exposure therein.  

As discussed, there are competing medical opinions of record.  The 2008 VA examiner noted that there was a significant threshold increase in service, but ultimately found that it was still unlikely that his current hearing loss disability is related to service.  On the other hand, the 2011 VA audiologist relied on that same threshold shift in finding that his in-service noise exposure did cause his current hearing loss disability.  Resolving doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss is established.  In essence, the Board finds that the evidence is at least in equipoise.  Accordingly, the claim is granted.  Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


